Citation Nr: 0923408	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vision problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The entitlement to service connection for vision problems on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The March 1986 rating decision that denied a claim of 
entitlement to service connection for visual impairment was 
not appealed and is final.

2.  The evidence received since that March 1986 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for vision problems and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for vision 
problems.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the claim to 
reopen the claim for vision problems, the Board finds that no 
discussion of VCAA compliance is necessary at this time.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.302, 20.1103 (2008).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  VA must review all the evidence 
submitted since the last final rating decision in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

The Veteran's claim for service connection for vision 
problems with running eyes was originally denied in May 1983 
essentially for a lack of evidence of an injury or condition 
that was incurred in or caused by service.  It was noted that 
private treatment records showed no eye condition until 1967 
and that he was treated for a corneal ulcer of the left eye 
in the 1970's.  The claim was again denied in March 1986 
because the evidence provided no basis to conclude that the 
claimed condition was incurred or aggravated during active 
military service.  The Veteran did not file a notice of 
disagreement with the March 1986 rating decision, and it 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2008).

The evidence of record at the time of this March 1986 denial 
included: an April 1983 letter from Dr. C.C.F. which noted 
that the Veteran was treated in 1973 for a corneal ulcer, and 
that the right cornea showed some old scarring, and a March 
1986 list of the Veteran's treatment from the office of Dr. 
F.H.M. which included a note of treatment for corneal 
erosions in January 1967, surgery for bilateral pterygium in 
February 1967, a foreign body removed from the right eye in 
March 1967, and a corneal abrasion of the right eye in 
November 1967.

In June 2005 the Veteran filed the instant claim to reopen 
his claim for service connection.  The subsequently received 
evidence included: statements from the Veteran that he served 
as a cannoneer (105 mm) and injured his eyes in service, and 
three lay statement from fellow servicemen.  The lay 
statement from fellow serviceman R.U. noted that the Veteran 
was the closest to the noise, smoke, fumes, and concussions 
of the 105 Howitzer and that the Veteran's eyes would become 
red and inflamed.  He also noted that the Veteran would 
complain of the pain it caused during service.  A lay 
statement from fellow serviceman B.P.C. noted that many 
members of the unit that the Veteran and B.P.C. have kept in 
touch and that quite a few members have eye problems that 
they attribute to powder smoke.  A lay statement from fellow 
serviceman J.L.A. noted that the Veteran had a lot of trouble 
with his eyes, which would get inflamed.  J.L.A. recalled 
that the Veteran had repeated treatment for his eyes in 
service and that the guns gave off a lot of smoke and fumes 
around the firming from the gun powder and the shells.

The Veteran's service records are not contained in the claims 
file.  A request for his service treatment records received a 
response that the records were "fire related" and a request 
for sick or morning reports received a response that no sick 
or injured records were located.  The RO made a formal 
finding of unavailability of service records in March 2006.  
The United States Court of Appeals for Veteran's Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

The newly received evidence is neither cumulative nor 
redundant of the evidence previously of record.  Furthermore, 
it relates to an unestablished fact necessary to substantiate 
the claim, namely evidence of the Veteran experiencing eye 
problems during service.  Thus, new and material evidence has 
been submitted, and the claim for service connection for 
vision problems is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for vision problems is reopened.


REMAND

After a review, the Board observes that additional 
development is necessary in this case prior to adjudication 
of the claim for service connection for vision problems with 
running eyes and history of left corneal ulcer on the merits.

The Veteran and his fellow servicemen's details about his 
injuries and treatment in service are the only accounts 
available.  As noted above, a response from the National 
Personnel Records Center (NPRC) to a request for the 
Veteran's service treatment records noted that the Veteran's 
records were "fire related."  The Board notes that no 
verification of the service of the men who wrote the buddy 
statements to confirm that they served with the Veteran has 
been attempted.  However, based on the general nature of the 
statements that the Veteran was exposed to smoke and fumes 
from firing howitzers, and the Veteran's documented specialty 
on his DD Form 214 as a cannoneer, the Board finds that it is 
reasonable to accept that the Veteran was exposed to smoke 
and powder fumes which may have irritated his eyes.  

In light of the above, the Board finds that a VA examination 
and nexus opinion are necessary prior to a decision regarding 
the claim.  Thus, on remand, the Veteran should be afforded a 
VA examination to determine the nature of any current eye 
disorder, and for an opinion as to the likelihood that any 
current disability is related to any incidents of service.  
38 C.F.R. § 3.159(c)(4).

On remand the Veteran should be requested to provide names 
and dates of treatment for any eye conditions, and to provide 
consent for the records to be obtained.  If the Veteran has 
received any treatment from a VA facility, these records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim.)

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
reopened claim, the claim will be denied.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers, both VA and nonVA, who treated 
him for an eye condition since service.  
After securing the necessary release, the 
RO/AMC should obtain any records which are 
not duplicates of those already contained 
in the claims file.  

2.  Schedule the Veteran for a VA eye 
examination to determine the nature of any 
current eye disorder, and to provide an 
opinion as to its possible relationship to 
service.  The claims file should be 
provided to and reviewed by the examiner.  
As the Veteran's service records are 
"fire related", the examiner should 
accept as true that the Veteran was 
exposed to smoke and fumes from firing 
"105 mm Howitzer" guns in service.  The 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
eye disorder is related to the Veteran's 
military service, including exposure of 
his eyes to smoke and fumes from firing 
"105 mm Howitzer" guns.  A rationale for 
all opinions expressed should be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the claim should be readjudicated.  If the 
claim for service connection remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


